

	

		II

		109th CONGRESS

		1st Session

		S. 2140

		IN THE SENATE OF THE UNITED STATES

		

			December 16, 2005

			Mr. Hatch (for himself

			 and Mr. Brownback) introduced the

			 following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To enhance protection of children from sexual

		  exploitation by strengthening section 2257 of title 18, United States Code,

		  requiring producers of sexually explicit material to keep and permit inspection

		  of records regarding the age of performers, and for other

		  purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Protecting Children from Sexual

			 Exploitation Act of 2005.

		2.Record keeping

			 of digital imagesSection 2257

			 of title 18, United States Code, is amended—

			(1)in subsection

			 (a), by inserting after videotape, the following: digital

			 image, digitally- or computer-manipulated image of an actual human being,

			 picture,; and

			(2)in subsection

			 (f)(4), by inserting after video the following: digital

			 image, digitally- or computer-manipulated image of an actual human being,

			 picture,.

			3.Other record

			 keeping requirementsSection

			 2257 of title 18, United States Code, is amended—

			(1)in subsection

			 (f), by—

				(A)in paragraph (3),

			 by striking and after the semicolon;

				(B)in paragraph (4),

			 by striking the period and inserting ; and; and

				(C)by adding at the

			 end the following:

					

						(5)for any person to

				whom subsection (a) applies to refuse to permit the Attorney General or his or

				her designee to conduct an inspection under subsection

				(c).

						;

				and

				(2)by striking

			 subsection (h) and inserting the following:

				

					(h)In this

				section—

						(1)the term

				actual sexually explicit conduct means actual but not simulated

				conduct as defined in clauses (i) through (v) of section 2256(2)(A) of this

				title;

						(2)the term

				produces—

							(A)means—

								(i)actually filming,

				videotaping, photographing, creating a picture, digital image, or digitally- or

				computer-manipulated image of an actual human being;

								(ii)digitizing an

				image, of a visual depiction of sexually explicit conduct; or, assembling,

				manufacturing, publishing, duplicating, reproducing, or reissuing a book,

				magazine, periodical, film, videotape, digital image, or picture, or other

				matter intended for commercial distribution, that contains a visual depiction

				of sexually explicit conduct; or

								(iii)inserting on a

				computer site or service a digital image of, or otherwise managing the sexually

				explicit content, of a computer site or service that contains a visual

				depiction of, sexually explicit conduct; and

								(B)does not include

				activities that are limited to—

								(i)photo or film

				processing, including digitization of previously existing visual depictions, as

				part of a commercial enterprise, with no other commercial interest in the

				sexually explicit material, printing, and video duplication;

								(ii)distribution;

								(iii)any activity,

				other than those activities identified in subparagraph (A), that does not

				involve the hiring, contracting for, managing, or otherwise arranging for the

				participation of the depicted performers;

								(iv)the provision of

				web-hosting services when the provider does not, and reasonably cannot, manage

				the sexually explicit content of the computer site or service; or

								(v)the provision of

				an electronic communication service or remote computing service when the

				provider does not, and reasonably cannot, manage the sexually explicit content

				of the computer site or service; and

								(3)the term

				performer includes any person portrayed in a visual depiction

				engaging in, or assisting another person to engage in, actual sexually explicit

				conduct.

						.

			4.Record keeping

			 requirements for simulated sexual conduct

			(a)In

			 generalChapter 110 of title 18, United States Code, is amended

			 by inserting after section 2257 the following:

				

					2257A.Record

				keeping requirements for simulated sexual conduct

						(a)Whoever produces any book, magazine,

				periodical, film, videotape, or other matter that—

							(1)contains one or

				more visual depictions of simulated sexually explicit conduct; and

							(2)is produced in

				whole or in part with materials which have been mailed or shipped in interstate

				or foreign commerce, or is shipped or transported or is intended for shipment

				or transportation in interstate or foreign commerce;

							shall

				create and maintain individually identifiable records pertaining to every

				performer portrayed in such a visual depiction.(b)Any person to

				whom subsection (a) applies shall, with respect to every performer portrayed in

				a visual depiction of simulated sexually explicit conduct—

							(1)ascertain, by

				examination of an identification document containing such information, the

				performer's name and date of birth, and require the performer to provide such

				other indicia of his or her identity as may be prescribed by

				regulations;

							(2)ascertain any

				name, other than the performer's present and correct name, ever used by the

				performer including maiden name, alias, nickname, stage, or professional name;

				and

							(3)record in the

				records required by subsection (a) the information required by paragraphs (1)

				and (2) and such other identifying information as may be prescribed by

				regulation.

							(c)Any person to

				whom subsection (a) applies shall maintain the records required by this section

				at their business premises, or at such other place as the Attorney General may

				by regulation prescribe and shall make such records available to the Attorney

				General for inspection at all reasonable times.

						(d)(1)No information or

				evidence obtained from records required to be created or maintained by this

				section shall, except as provided in this section, directly or indirectly, be

				used as evidence against any person with respect to any violation of

				law.

							(2)Paragraph (1) shall not preclude the

				use of such information or evidence in a prosecution or other action for a

				violation of this chapter or chapter 71, or for a violation of any applicable

				provision of law with respect to the furnishing of false information.

							(e)(1)Any person to whom subsection (a) applies

				shall cause to be affixed to every copy of any matter described in subsection

				(a)(1) in such manner and in such form as the Attorney General shall by

				regulations prescribe, a statement describing where the records required by

				this section with respect to all performers depicted in that copy of the matter

				may be located.

							(2)If the person to whom subsection (a)

				applies is an organization the statement required by this subsection shall

				include the name, title, and business address of the individual employed by

				such organization responsible for maintaining the records required by this

				section.

							(f)It shall be

				unlawful—

							(1)for any person to

				whom subsection (a) applies to fail to create or maintain the records as

				required by subsections (a) and (c) or by any regulation promulgated under this

				section;

							(2)for any person to

				whom subsection (a) applies knowingly to make any false entry in or knowingly

				to fail to make an appropriate entry in, any record required by subsection (b)

				or any regulation promulgated under this section;

							(3)for any person to

				whom subsection (a) applies knowingly to fail to comply with the provisions of

				subsection (e) or any regulation promulgated pursuant to that subsection;

				or

							(4)for any person

				knowingly to sell or otherwise transfer, or offer for sale or transfer, any

				book, magazine, periodical, film, video, or other matter, produced in whole or

				in part with materials which have been mailed or shipped in interstate or

				foreign commerce or which is intended for shipment in interstate or foreign

				commerce, that—

								(A)contains one or

				more visual depictions made after the date of enactment of this subsection of

				simulated sexually explicit conduct; and

								(B)is produced in

				whole or in part with materials which have been mailed or shipped in interstate

				or foreign commerce, or is shipped or transported or is intended for shipment

				or transportation in interstate or foreign commerce;

								which does

				not have affixed thereto, in a manner prescribed as set forth in subsection

				(e)(1), a statement describing where the records required by this section may

				be located, but such person shall have no duty to determine the accuracy of the

				contents of the statement or the records required to be kept; and(5)for any person to

				whom subsection (a) applies to refuse to permit the Attorney General or his or

				her designee to conduct an inspection under subsection (c).

							(g)As used in this

				section, the terms simulated sexually explicit conduct,

				produces, and performer have the same meaning as

				in section 2257(h) of this title.

						(h)(1)Whoever violates this

				section shall be imprisoned for not more than 1 year, and fined in accordance

				with the provisions of this title, or both.

							(2)Whoever violates this section in an

				effort to conceal a substantive offense involving the causing, transporting,

				permitting or offering or seeking by notice or advertisement, a minor to engage

				in sexually explicit conduct for the purpose of producing a visual depiction of

				such conduct in violation of this title, or to conceal a substantive offense

				that involved trafficking in material involving the sexual exploitation of a

				minor, including receiving, transporting, advertising, or possessing material

				involving the sexual exploitation of a minor with intent to traffic, in

				violation of this title, shall be imprisoned for not more than 5 years and

				fined in accordance with the provisions of this title, or both.

							(3)Whoever violates paragraph (2) after

				having been previously convicted of a violation punishable under that paragraph

				shall be imprisoned for any period of years not more than 10 years but not less

				than 2 years, and fined in accordance with the provisions of this title, or

				both.

							.

			(b)Chapter

			 analysisThe chapter analysis for chapter 110 of title 18, United

			 States Code, is amended by inserting after the item for section 2257 the

			 following:

				

					

						2257A. Record keeping

				requirements for simulated sexual

				conduct.

					

					.

			

